Judgment reversed.
Grounds stated in journal entry.
This court finds that the provisions of the statute, known as the Conservancy Act of Ohio, involved in this case, which confer jurisdiction,, power and authority on the courts of common pleas of any county of this state to establish conservancy districts when the conditions stated in the act are found to exist, as well as the provisions of said act which provide for the organization and membership of such court in case of a district lying in more than one county, are valid and not repugnant to any provision of the constitution'. And the court having considered Section 79 of said act which declares it to be an emergency law necessary for the immediate preservation of the public *408health and safety finds that the reasons given in said section for such declaration are valid reasons authorizing such declaration within the provisions of Section Id, Article II of the Constitution. The court further finds that the portion of the sixth section of said act which provides for appeal from an order refusing to establish such district to the court of appeals of- said county, upon giving bond as provided therein, is void because repugnant to Section 6, Article IV, of the Constitution, and the court of appeals erred in overruling the motions of appellees to dismiss the appeal therein, and in retaining said cause for review of the judgment of the court of common pleas for errors apparent on the record and in reversing said judgment.
It is, therefore, ordered and adjudged that the judgment of said court of appeals be, and the same is hereby, reversed, set aside and held for naught, and coming now to render the judgment that the court of appeals should have rendered, it is ordered and adjudged that the motions to dismiss the' appeal be, and the same hereby are, sustained. •
Nichols, C. J., Shauck, Johnson, Donahue, Wanamaker and Newman, JJ., concur.